Citation Nr: 9928774	
Decision Date: 10/04/99    Archive Date: 10/15/99

DOCKET NO.  93-07 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran had active service from May 1982 to November 1986 
and from November 1990 to April 1991.  This appeal arises 
from a November 1992 rating decision of the St. Petersburg, 
Florida Regional Office, which denied the veteran's claim for 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD.  In May 1996, the veteran 
relocated, and the Columbia, South Carolina Regional Office 
(RO) is now handling the appeal.  In February 1999, the Board 
of Veterans' Appeals (Board) remanded the case to the RO for 
additional development.  


FINDINGS OF FACT

1.  The veteran's claim that she has PTSD that is related to 
military service is accompanied by medical evidence to 
support that allegation.

2.  The claim for entitlement to service connection for PTSD 
is plausible.


CONCLUSION OF LAW

The veteran's claim for entitlement to service connection for 
PTSD is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that a claimant for benefits under a law 
administered by the Secretary of the Department of Veteran 
Affairs shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); see also Carbino v. Gober, 10 Vet. App. 507 
(1997).  To sustain a well grounded claim, the claimant must 
provide evidence demonstrating that the claim is plausible; 
mere allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  A well grounded claim is a plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence.)  The 
nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Caluza v. Brown, 
7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996); see also Epps v. Brown, 9 Vet. App. 341, 343-44 
(1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997).  Where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is required to fulfill the well grounded 
claim requirement of 38 U.S.C.A. § 5107(a ).  Lathan v. 
Brown, 7 Vet. App. 359 (1995).

In this case, the veteran contends that she has a psychiatric 
disorder diagnosed as PTSD, which is related to her military 
service.  She claims in part that she was raped by her 
commanding officer on duty in November 1983.  The medical 
evidence shows that she was diagnosed with PTSD on VA 
outpatient treatment records dated in July and August 1998.  
The diagnosis was correlated with the veteran's alleged rape 
during service in 1983.  The VA records represents competent 
medical evidence showing a relationship between service and a 
current diagnosis of PTSD.  Consequently, the veteran has met 
the initial burden under 38 U.S.C.A. § 5107(a) as the 
evidence submitted crosses the threshold of mere allegation.  
Thus, the instant claim is plausible and therefore well 
grounded.


ORDER

The claim for entitlement to service connection for PTSD is 
well grounded.  


REMAND

The Department of Veterans Affairs (VA) has a duty to assist 
the appellant in the development of facts pertaining to her 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1998).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the duty to assist the 
appellant in obtaining and developing available facts and 
evidence to support her claim includes obtaining medical 
records to which she has referred and obtaining adequate VA 
examinations.  The Court also stated that the Board must make 
a determination as to the adequacy of the record.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  Following the February 
1999 Board remand, the RO obtained VA outpatient records 
dated from February 1998 to April 1999.  The records show 
that in July and August 1998 the veteran was diagnosed with 
PTSD related to an alleged rape incident during service in 
1983 and that she currently had severe impairment in 
relationships and occupational ability with consequent 
depression.  A subsequent VA outpatient record dated in 
February 1999 reflects additional psychiatric diagnoses such 
as depression, anxiety, and anxiety reaction.  The record 
does not show that the veteran has ever been afforded a 
comprehensive VA examination in psychiatry, addressing the 
criteria in the appropriate edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders, in order to definitively establish her 
psychiatric diagnosis and etiology.

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
request her to provide information as to 
where she has received psychiatric 
treatment since April 1999.  After 
receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and request 
copies of all records of treatment 
relating to the veteran's disabilities 
which have not already been received.  
All records obtained should be associated 
with the claims folder.

2.  Thereafter, the veteran should be 
afforded a VA examination in psychiatry 
in order to ascertain the current nature 
of any psychiatric disorder present and 
the proper diagnosis thereof.  The claims 
folder must be made available to the 
examiner prior to the examination so that 
the pertinent aspects of the veteran's 
military and medical history may be 
reviewed.  Such tests as the examiner 
deems necessary should be performed, to 
include psychological testing.  If PTSD 
is diagnosed, the examiner must specify 
for the record the stressor(s) which 
support(s) a diagnosis of PTSD.  The 
examination should be conducted in 
accordance with the fourth edition of the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders.  The clinical findings 
and reasons upon which the opinion is 
based should be clearly set forth.  

3.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claim, and if the decision 
remains adverse to the veteran, provide 
her and her representative with a 
supplemental statement of the case and 
the applicable time to respond thereto. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals


 

